Whiteielu, O. J.,
delivered the opinion of the court.
The conviction in this case rests exclusively upon the testimony of a little negro boy about seven years of age. He made two diametrically opposite statements in the court of the justice ■of the peace as to how the killing occurred, and he made a state*170ment to three or four other witnesses, which statement was indirect conflict with his testimony on the stand, as to the vital thing involved. We cannot, under the peculiar circumstances, of this case, consent to this conviction, on the testimony of this-single witness, this seven year old boy, evidently very ignorant., when that testimony is contradicted by his own statement', made-to many witnesses, and also made in the committing court. Iflow the jury could have failed to entertain a reasonable doubt of the truth of his statement, it is impossible to see.
Their verdict on the facts- as contained in this record is manifestly wrong, and the judgment is reversed, and the cause remanded. ' Reversed.